DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Claim Status
Claims 1-6, 8-13 and 30-32 are currently pending. Claims 7 and 14-29 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 10 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTSON (US 9,558,604) in view of KOYAMA (US 2015/0371403).

Regarding claims 1 and 30-32,
	ROBERTSON teaches a method performed by a portable device or a part thereof, the method comprising:
	receiving access authorization information to allow entry of a person (column 12:64-66 teaches in figure 5, that a wireless device 24 receives a secure unlock key i.e., “access authorization information”), in order to perform an action (column 3:35-37 teaches reports on activity relating to the entry of various structures; col. 3:4-23 discloses structures such as workout rooms, pools, lounges, office buildings, schools, any of which having well know actions performed therein), into a building or a part of the building via an entrance securable with respect to unauthorized entry wherein the building or the part of the building is accessible via the entrance securable with respect to unauthorized entry (Fig. 1A illustrates a structure 40 secured by door 32 and lock 34); 
receiving information indicative of a successful unlocking of the entrance securable with respect to unauthorised entry (column 6:36-53 teaches an access governor 32b which gives an affirmative notification via an electronic signal to a wireless device); 	
determining the beginning of a duration of stay of the person in the building or part of the building based at least on the received information indicative of a successful unlocking of the entrance securable with respect to unauthorised entry (column 6:33-35 teaches that the access governor may be in the form of a gate or turnstile; column 3:22-26 teaches application of the invention in restricted areas such as parking lots and garages; column 13:47-53 teaches that based upon confirmation information which is sent to the wireless device, at least parking duration, understood as being characterized by a “beginning” and an “end” may be calculated (parking lots/garages are defined as restricted areas and thus reasonably correspond to having an “entrance securable”)); and
	receiving one or a plurality of signals which allow a position in the building or part of the building to be deduced, wherein, by providing the one or the plurality of signals, a predefined permitted region of the building or part of the building, in which a person is or is not allowed to stay to perform an action, is at least partially defined (column 10:46-50 teaches that the  wireless device 24 receives location information linked to the current location of the user and wireless device 24 from access node 50 (stage 302 in fig. 3); and
checking whether the person, in order to perform the action, only stayed in a predefined permitted region of a building or part of the building wherein checking whether the person only stayed in the predefined region of the building or part of (Robertson teaches that the portable device 24 may be configured to check whether the person has stayed in the building, wherein this determination is based at least in-part on the checking of whether the person has left their room; see column 13:54-60 which teaches “…the server 60 may detect a hotel guest leaving as a message sent from the user's wireless device upon passing by a access node located near the user's assigned room and another access node at one of the various exits to the hotel….” The detection by the portable device 24 of passing by of the “access node located near the user's assigned room” is interpreted as corresponding to “checking whether the person only stayed in the predefined permitted region of the building or part of the building”.)
Robertson fails to expressly teach “checking whether the person, in order to perform the action, stayed in the building or part of the building for less or no longer than a predefined duration”.
KOYAMA teaches system which provides monitoring of “targets” wherein the system checks whether a person (“target”), in order to perform the action, stayed in the building or part of the building for less or no longer than a predefined duration ([0055] recognizes a need in the art to associate the length of a person’s stay with expected or unusual behavior depending upon the location.  [0055]  further teaches detecting movement within certain environments wherein a longer stay is expected. In these instances, movement which is too short in duration or movement amongst too many areas within an expected time period is determined.)

  
Regarding claim 2,
Robertson teaches requesting access authorisation information to allow entry of the person in order to perform the action into the building or the part of the building via the entrance securable with respect to unauthorised entry (column 4:38-41 teaches that access node 50 is operatively connected to server 60 to process and authenticate electronic unlock requests from wireless devices 24).

Regarding claim 3,
Robertson teaches determining position information representative of the position of the person (Robertson teaches in column 10:47-53, that the wireless device 24 receives location information linked to the current location of the user and wireless device 24 from access node 50 wherein in one form, this location information is received or determined by wireless device 24 from access node 50 which is located near the user's assigned room); providing the determined position information representative of the position of the person.(Robertson teaches in column 10:47-53, that the location information is linked to the current location of the user.)

Regarding claim 4,
As best understood with regard to the USC 112 second paragraph rejection above, Robertson appears to teach that the received access authorisation information to allow entry of the person in order to perform the action into the building or the part of the building via the entrance securable with respect to unauthorised entry comprises information representative of the predefined duration (column 9:27-35 teaches phone 24 which receives identifier information, the device application retrieves access codes which are only available during a specific period of time; also see column 9:51-55).

Regarding claim 10,
Robertson teaches checking whether the person has left the building or the part of the building (Robertson teaches in column 13:54-60 “…the server 60 may detect a hotel guest leaving as a message sent from the user's wireless device upon passing by a access node located near the user's assigned room and another access node at one of the various exits to the hotel….”; 
-    wherein checking whether the person has left the building or the part of the building is based at least on checking whether the position of the person is located outside of the building or part of the building (Robertson teaches in column 13:54-60 “…detect a hotel guest passing by … another access node at one of the various exits to the hotel);
or

Robertson fails to expressly teach providing a notification if it is determined that the person has not left the building or the part of the building. 
However, KOYAMA teaches providing a notification if it is determined that the person has not left the building or the part of the building ([0056] teaches that cameras are installed at the entrance and the exit such that entry and exit determinations may be analyzed to defined behavior which seems to be unusual);
Before the effective filing date, it would have been obvious to modify Robertson per the teachings of Koyama, providing a notification if it is determined that the person has not left the building or the part of the building, for the purpose of setting in motion useful steps or actions by the system in instances where a person’s movements are unusual and warrants further concern.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTSON (US 9,558,604) in view of KOYAMA (US 2015/0371403) and further in view of HERMAN (US 2016/0343237).
Regarding claim 5,
Robertson teaches the method according to claim 1 but fails to expressly teach the further limitations as recited.  
([0083] teaches that a preset time may be set for the security system to allow for a user to enter the home, business, and/or predetermined area, and that an active count down timer may be displayed on a user's electronic device; [0084] teaches that the preset time for entry and the preset time to exit may be the same amount of time or can be set to provide different amounts of time.)
Before the effective filing date of the invention, it would have been obvious to modify Robertson per the teachings of Herman, associating a predefined duration with access authorization, for the purpose of allowing for the completion of an action before the system returns to a secure operating mode.

Regarding claim 6,
HERMAN teaches that the predefined duration ([0083] teaches a preset time e.g., a preset timer of 15 seconds, 30 seconds, 1 minute, 5 minutes, or the like) is determined based on action-specific information in relation to the respective action to be performed ([0083] that the timer may be set to allow for a user to exit the home, building, or a predetermined area) and/or based on empirical values in relation to actions already performed 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTSON (US 9,558,604) in view of KOYAMA (US 2015/0371403) and further in view of IITSUKA (US 5,790,015).
	Regarding claim 8,
	Robertson teaches the method according to claim 1, but fails to expressly teach the further limitations as recited.  
IITSUKA teaches checking whether the predefined duration has elapsed (column 10:44 and lines 48-50).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Robertson, providing a timer following authorized access, for the purpose of actuating the locking means so as to ensure the controlled area remains secure following a length of time which has been deemed appropriate.

Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBERTSON (US 9,558,604) in view of KOYAMA (US 2015/0371403) and further in view of Lyman (US 2015/0310381).
Regarding claim 9,
Robertson teaches an access system which authenticates an unlock request and the proximity of the user to the restricted area prior to transmitting an unlock command to an access governor. Robertson fails to expressly teach the further recited limitations.
LYMAN teaches a method for enabling secure delivery of a package to a designated delivery area of a premises, comprising:
([0026] and [0027] teaches various sensors 125 for data regarding the environment and/or the person therein);
checking whether, based at least on the sensor data, the person deviates from a predefined behavior ([0027] teaches a forced entry sensor);
	wherein checking whether, based at least on the sensor data, the person deviates from a predefined behaviour, is based at least on a rule-based algorithm and/or an artificial neuronal network ([0044] teaches an analysis module 225 in fig. 2 for detecting whether a performed action satisfies a predetermined threshold).
	Before the effective filing date of the invention, it would have been obvious to combine the teachings of Robertson and Lyman such that the Robertson device further includes the steps of claim 9, for the purpose of providing a system by which a user may monitor a home or business and delivery of packages thereto, through information related to secure package delivery.

Regarding claim 11,
Lyman teaches deciding whether the action was successfully performed based at least on the determination that the person has left the building or the part of the building ([0044] teaches determining whether or not the delivery person left the package in the designated delivery area).



Regarding claim 12,
Lyman teaches querying or triggering a query with the person as to why the predefined duration has elapsed and/or the predefined region was left ([0044] teaches detection module 215 may determine whether a difference between the designated delivery location and the actual location where the package is delivered satisfies a predetermined threshold. Upon determining the difference between the designated delivery location and the actual location, management module 220 may prompt the delivery person).

Regarding claim 13,
Lyman teaches that the person is a delivery agent and/or the action to be performed is delivering or collecting a shipment ([0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIONNE PENDLETON/Primary Examiner, Art Unit 2689